NUMBER 13-12-00578-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


DIANA PAREDES,                                                              Appellant,

                                           v.

MARIO LIMON,                                                                Appellee.


                     On appeal from 214th District Court
                         of Nueces County, Texas.


                         MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Rodriguez and Longoria
                    Memorandum Opinion Per Curiam

      This appeal was abated by this Court on February 1, 2013, and the parties were

ordered to mediation. This cause is now before the Court on an agreed motion for

voluntary dismissal. Accordingly, this case is REINSTATED.

      The parties request this Court set aside the trial court’s final decree of divorce in

cause no. 2011-FAM-631-F in accordance with Texas Rule of Appellate Procedure
42.1(a)(2)(B), and remand this case to the trial court for rendition of a judgment in

accordance with the mediated settlement agreement of the parties.

        The Court has considered the motion and it is the Court’s opinion that the motion

should be granted in part and denied in part.1 The joint motion to set aside and remand

is GRANTED. Accordingly, we set aside the trial court’s judgment without regard to the

merits, and REMAND this case to the trial court for rendition of judgment in accordance

with the parties’ agreement. See TEX. R. APP. P. 42.1(a)(2)(B).

        Costs will be taxed against appellant. See TEX. R. APP. P. 42.1(d) ("Absent

agreement of the parties, the court will tax costs against the appellant.").



                                                                           PER CURIAM

Delivered and filed the
20th day of March, 2014.




        1
           Texas Rule of Appellate Procedure 42.1(a) permits the appellate court to dispose of an appeal in
accordance with an agreement signed by the parties or their attorneys and filed with the clerk. See TEX.
R. APP. P. 42.1(a). This joint motion requests dismissal of the appeal and remand for entry of further orders
by the trial court in accordance with the settlement. While this Court may dismiss an appeal pursuant to
an agreement by the parties, we are not permitted to dismiss and remand for further proceedings. See id.,
42.1(a)(2)(B).


                                                     2